


EXHIBIT 10.1
SECOND AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of July 30, 2015, by and among EASTGROUP PROPERTIES,
L.P., a Delaware limited partnership, and EASTGROUP PROPERTIES, INC., a Maryland
corporation (collectively, the “Borrower”), PNC BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent (hereinafter, together
with its successors and assigns whether by assignment, merger or otherwise,
referred to as the “Agent”), for the financial institutions from time to time
party to the Credit Agreement (as hereinafter defined) as lenders (hereinafter,
together with the successors and assigns of each, referred to individually as a
“Lender” and collectively, as the “Lenders”), and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, the Borrower and the Lenders entered into a certain Third Amended and
Restated Credit Agreement dated as of December 18, 2012, and effective as of
January 2, 2013 (such Third Amended and Restated Credit Agreement, as amended by
that certain First Amendment to Third Amended and Restated Credit Agreement
dated as of August 9, 2013, and in effect on the date hereof, being hereinafter
called the “Credit Agreement”), wherein the Lenders agreed to make certain loans
to the Borrower subject to the terms and conditions set forth therein; and
WHEREAS, the parties have agreed to amend the Credit Agreement to reflect
certain matters which have been agreed to by the parties.
NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency thereof being hereby acknowledged, and intending to be
legally bound hereby, covenant and agree as follows, to be effective upon
satisfaction of the conditions precedent set forth in Section 6 hereof:
1.Definitions. All capitalized terms employed herein shall have the meanings
ascribed thereto in the Credit Agreement unless defined to the contrary herein.
2.Amendments.
(a)The Credit Agreement is hereby amended by adding the following new definition
of “Second Amendment Effective Date” in the appropriate alphabetical order in
Section 1 thereof to read as follows:
Second Amendment Effective Date shall mean July 30, 2015.
(b)The Credit Agreement is further amended by restating the definitions of
“Applicable Margin,” “Fee Letter,” “Guarantors,” “Lender Commitment,” “Maturity
Date”,

    

--------------------------------------------------------------------------------




“Percentage,” “Qualifying Rating,” “S&P Rating” and “Total Commitment” set forth
in Section 1 thereof in their entireties to read as follows:
Applicable Margin shall mean the rate per annum determined in accordance with
Schedule I attached hereto based on the Qualifying Rating of EastGroup
Properties, Inc. then in effect. During any period for which EastGroup
Properties, Inc. has received only one Qualifying Rating, the Applicable Margin
shall be determined based on the Level corresponding to such Qualifying Rating.
During any period that EastGroup Properties, Inc. has received two Qualifying
Ratings that are not equivalent, the Applicable Margin shall be determined based
upon the Level corresponding to the higher of the two Qualifying Ratings. During
any period that EastGroup Properties, Inc. has not received a Qualifying Rating,
the Applicable Margin shall be determined based on Level V on Schedule I. Any
change in the Applicable Margin that would cause it to move to a different Level
shall be effective on the date of the change in the Qualifying Rating.
Fee Letter means (a) that certain fee letter dated the Second Amendment
Effective Date between the Borrower and PNC and (b) each other letter agreement
designated as a “fee letter” entered into from time to time in connection
herewith between the Borrower and PNC, in each case, as the same may be amended,
supplemented or otherwise modified from time to time.
Guarantors (whether one or more) shall mean EastGroup Properties Holdings, Inc.,
EastGroup Properties General Partners, Inc. and EastGroup TRS, Inc., and any
other party which shall hereafter execute a Guaranty pursuant to the provisions
of this Agreement.
Lender Commitment means, for any Lender, the amount set forth opposite such
Lender’s name on Schedule II attached hereto.
Maturity Date shall mean July 30, 2019, as the same may hereafter be accelerated
pursuant to the provisions of any of the Credit Documents, or as the same may be
extended pursuant to Section 2.9 hereof.
Percentage shall mean the amount, expressed as a percentage, of each Lender
Commitment as compared to the Total Commitment, set forth opposite each Lender’s
name on Schedule II attached hereto.
Qualifying Rating shall mean a Moody’s Rating or an S&P Rating.
S&P Rating shall mean the senior unsecured debt rating from time to time
received by EastGroup Properties, Inc. from Standard & Poor’s Ratings Services,
a Standard & Poor’s Financial Services LLC business.
Total Commitment shall mean the aggregate commitment of all of the Lenders to
lend funds under this Agreement, which as of the Second Amendment

- 2 -

--------------------------------------------------------------------------------




Effective Date shall be the sum of Three Hundred Million Dollars ($300,000,000),
being the sum of the Lender Commitments, as the same may be increased pursuant
to Section 2.7.
(c)The Credit Agreement is further amended by adding the following new sentence
at the end of the definition of “Daily LIBOR Rate” set forth in Section 1
thereof:
If the Daily LIBOR Rate determined as provided above would be less than zero,
the Daily LIBOR Rate shall be deemed to be zero.
(d)The Credit Agreement is further amended by adding the following new sentence
at the end of the definition of “LIBOR” set forth in Section 1 thereof:
If LIBOR determined as provided above would be less than zero, LIBOR shall be
deemed to be zero.
(e)The Credit Agreement is further amended by replacing the reference to “seven
and one-quarter percent (7.25%)” in clause (a)(ii) of the definition of “Value”
in Section 1 thereof with a reference to “seven percent (7.00%)”.
(f)The Credit Agreement is further amended by replacing the reference to “0.20%”
in Section 2.6(c) thereof with a reference to “0.15%”.
(g)The Credit Agreement is further amended by restating Section 2.7 in its
entirety to read as follows:
2.7    Commitment Increase. So long as no Default or Event of Default exists,
the Borrower may from time to time request that the Total Commitment be
increased to an amount not to exceed $450,000,000 (the “Maximum Commitment”);
provided, that the Borrower shall not make more than five (5) such requests
during the term of this Agreement. Each request shall be in a minimum amount of
$25,000,000. If the Borrower requests that the Total Commitment be increased,
the Agent and the Borrower will cooperate with each other to obtain increased or
additional commitments up to the amount of such request (not to exceed the
Maximum Commitment), and to do so may obtain additional lenders subject to their
mutual approval, such approval not to be unreasonably withheld or delayed, and
without the necessity of approval from any of the Lenders, as long as such
additional lenders constitute Eligible Institutions. No Lender shall have any
obligation to increase its Lender Commitment pursuant to a request by the
Borrower to increase the Total Commitment. The Borrower and each other Obligor
shall execute an amendment to this Agreement (containing a reaffirmation of all
representations and warranties in this Agreement and the Credit Documents and
certifying the absence of a Default or Event of Default), additional Notes and
other documents as the Agent may reasonably require to evidence each increase of
the Total Commitment and, if necessary, the admission of additional Eligible
Institutions as Lenders.

- 3 -

--------------------------------------------------------------------------------




(h)The Credit Agreement is further amended by restating clause (i) set forth in
the third sentence of Section 2.8(b) thereof as follows:
(i) the LC Exposure shall not exceed $25,000,000,
(i)The Credit Agreement is further amended by replacing each reference to “the
initial Maturity Date” set forth in Section 2.9 thereof with a reference to “the
Maturity Date”.
(j)The Credit Agreement is further amended by restating Section 5.3(c) thereof
in its entirety to read as follows:
(c)    [Reserved];
(k)The Credit Agreement is further amended by replacing Exhibit A thereof with
the Exhibit A attached hereto.
(l)The Credit Agreement is further amended by replacing Exhibit C thereof with
the Exhibit C attached hereto.
(m)The Credit Agreement is further amended by replacing Schedule I thereof with
the Schedule I attached hereto.
(n)The Credit Agreement is further amended by adding the Schedule II attached
hereto as a new Schedule II thereto, which shall effectively replace the Lender
Commitments (and corresponding Percentages) set forth on the signature pages to
the Credit Agreement.
3.Representations and Warranties. The Borrower hereby represents and warrants to
Agent and the Lenders that (a) no Event of Default, and no Default, has occurred
and is continuing on the date hereof or will exist immediately after giving
effect to this Amendment, (b) the Borrower has no set-off right, claim or other
defense with respect to its obligations under the Credit Agreement or any of the
Credit Documents, (c) the Borrower has no knowledge of any default by the Agent
or the Lenders under the Credit Agreement or any of the other Credit Documents,
(d) the financial condition of each of the Guarantors and the Borrower has not
materially and adversely changed since December 31, 2014, and (e) this Amendment
has been duly executed, authorized and delivered by the Borrower, and will
constitute a legal, valid and binding obligation of the Borrower enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency and similar laws affecting the rights of creditors generally. The
Borrower also certifies to the Agent and the Lenders that all representations
and warranties contained in Section 4 of the Credit Agreement are true and
correct as of the date hereof and as of the date hereof, except to the extent
such representations and warranties are specifically stated to be as of an
earlier date. The Borrower has the corporate power and authority and the legal
right to execute and deliver this Amendment and the other documents contemplated
hereby and to perform its obligations in respect of this Amendment, the Credit
Agreement as amended hereby and the other documents contemplated hereby. The
execution and delivery by the Borrower of this Amendment and the other documents
contemplated hereby and the performance by the Borrower of this Amendment, the
Credit Agreement as amended hereby and the other documents contemplated hereby,
in each case, will

- 4 -

--------------------------------------------------------------------------------




not violate any Legal Requirement or any contractual obligation or
Organizational Documents of the Borrower in any material respect. No consent,
approval, authorization of, or registration, declaration or filing with, any
Governmental Authority is required on the part of the Borrower in connection
with the execution and delivery of this Amendment or the other documents
contemplated hereby or the performance of or compliance with the terms,
provisions and conditions of this Amendment, the Credit Agreement as amended
hereby or the other documents contemplated hereby.
4.Ratification. Except as specifically modified herein, the Credit Agreement is
hereby ratified and confirmed and the terms and conditions of the Credit
Agreement shall remain in full force and effect (including, without limitation,
all waivers of trial by jury, consents to jurisdiction and venue, reference
provisions and waiver of defenses and other rights set forth therein, if any).
The amendments contained herein shall be deemed to have prospective application
only, unless otherwise specifically stated herein. Each reference to the Credit
Agreement in any of the Credit Documents shall be deemed to be a reference to
the Credit Agreement as amended by this (and each other prior) Amendment.
5.Lender Commitment Adjustments; Titled Agents.
(a)    Allocations. The Agent, the Borrower and each Lender confirms that the
amount of each such Lender’s Lender Commitment is as set forth on Schedule II
attached hereto. The Agent, the Borrower and each Lender agree that upon the
effectiveness of this Amendment (the “Amendment Effective Date”), the
outstanding Loans advanced pursuant to Section 2.1 of the Credit Agreement and
the participation interests of the Lenders in any outstanding Letters of Credit
and Swing Loans shall be allocated among the Lenders in accordance with their
respective Percentage as set forth on Schedule II attached hereto and calculated
based on the Lender Commitment of each Lender set forth on such Schedule (the
“Post-Amendment Percentage”). To effect such allocations, each Lender whose
Post-Amendment Percentage exceeds the amount of such Lender’s Percentage
immediately prior to the effectiveness of this Amendment shall make a Loan
pursuant to Section 2.1 of the Credit Agreement in such amount as is necessary
so that the aggregate principal amount of Loans made pursuant to Section 2.1 of
the Credit Agreement held by such Lender shall equal such Lender’s
Post-Amendment Percentage of the aggregate outstanding principal amount of the
Loans made by all Lenders pursuant to Section 2.1 of the Credit Agreement as of
the Amendment Effective Date. The Agent shall make such amounts of the proceeds
of such Loans available (i) to each Lender whose Post-Amendment Percentage is
less than the amount of such Lender’s Percentage immediately prior to the
effectiveness of this Amendment as is necessary so that the aggregate principal
amount of Loans advanced pursuant to Section 2.1 of the Credit Agreement that
are held by such Lender shall equal such Lender’s Post-Amendment Percentage of
the aggregate outstanding principal amount of the Loans advanced pursuant to
Section 2.1 of the Credit Agreement as of the date hereof and (ii) to the
Exiting Lender (as defined below) as is necessary to repay in full the Loans
owing to the Exiting Lender that were advanced by the Exiting Lender pursuant to
Section 2.1 of the Credit Agreement. Except for this Amendment and any Revolving
Notes to be provided to the Lenders increasing or decreasing their respective
Lender Commitment, no other documents, instruments or fees shall be, or shall be
required to be, executed or paid in connection with such reallocations (all of
which are hereby waived).



- 5 -

--------------------------------------------------------------------------------




(b)    Exiting Lender. As of the date hereof, the Lender Commitment of SunTrust
Bank (the “Exiting Lender”) shall be terminated and, upon receipt of payment in
full of the Loans made by the Exiting Lender pursuant to the foregoing clause
(a), the Exiting Lender shall cease to be a Lender for all purposes under the
Credit Agreement and the other Credit Documents (but shall remain entitled to
any indemnification or other obligations of the Borrower to the Exiting Lender
that but their terms survive the termination of the Credit Agreement and the
other Credit Documents). Promptly upon receipt of payment in full of the Loans
made by the Exiting Lender pursuant to the foregoing clause (a), the Exiting
Lender shall return to the Borrower (at its address for notices set forth on the
signature page to the Credit Agreement) each original Note in the Exiting
Lender’s possession.


(c)    New Lenders. (i)     Upon the effectiveness of this Amendment, BankPlus,
a Mississippi banking corporation, as a new Lender (the “New Lender”), agrees
that it shall have all of the rights and obligations of a Lender under the
Credit Agreement and the other Credit Documents and agrees to fund the portion
of its Lender Commitment required pursuant to the foregoing clause (a) on the
date hereof.


(ii)     The New Lender (A) represents and warrants that (1) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated herby and to become a
Lender under the Credit Agreement, (2) it meets all the requirements to be an
Eligible Institution as defined in the Credit Agreement (subject to such
consents, if any, as may be required by the Credit Agreement), (3) from and
after the effectiveness of this Amendment, it shall be bound by the provisions
of the Credit Agreement as a Lender thereunder and shall have the obligations of
a Lender thereunder, (4) it is sophisticated with respect to decisions to
provide a Lender Commitment, (5) it has received a copy of the Credit Agreement,
and has received or has been accorded the opportunity to receive copies of the
financial statements provided upon the consummation thereof or of the most
recent financial statements delivered pursuant to Section 5.2 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its credit analysis and decision to provide a Lender Commitment, (6) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Amendment and thereby the
Credit Agreement, and (7) if a Foreign Lender, it has provided all documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by such Lender; and (B) agrees that (1) it will
independently and without reliance on the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (2) it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.


(d)    Titled Agents. On the Second Amendment Effective Date, (i) Wells Fargo
Bank, National Association shall be awarded the title of a “Syndication Agent”
under the Credit Agreement and shall cease to be a Documentation Agent
thereunder and (ii) Bank of America, N.A. shall be awarded the title of a
“Documentation Agent” under the Credit Agreement. By their

- 6 -

--------------------------------------------------------------------------------




respective signatures to this Amendment, Wells Fargo Bank, National Association
acknowledges that it has been awarded the title of a “Syndication Agent” and is
no longer a Documentation Agent, and Bank of America, N.A. acknowledges that it
has been awarded the title of a “Documentation Agent”. Regions Bank shall
continue to have the title of a “Syndication Agent”, U.S. Bank National
Association shall continue to have the title of a “Documentation Agent”, and PNC
Bank, National Association shall continue as the “Administrative Agent” and PNC
Capital Markets LLC shall continue as the “Sole Lead Arranger and Sole
Bookrunner.”


6.Conditions Precedent. This Amendment is conditioned upon, and shall become
effective upon, the satisfaction of the following conditions, in form and
substance satisfactory to the Agent in its discretion (as applicable):
(a)    receipt by Agent of a counterpart of this Amendment duly executed by the
Borrower and each Lender set forth on the signature pages hereto;
(b)    receipt by Agent of a counterpart of the Consent of the Guarantors
substantially in the form attached hereto;
(c)    receipt by Agent of a counterpart of the fee letter dated the date hereof
duly executed by the Borrower, the Agent and PNC Capital Markets LLC;
(d)    receipt by each Lender of a Note (or amended and restated Note, as
applicable) evidencing such Lender’s Lender Commitment after giving effect
hereto;
(e)    receipt by Agent of a certificate of the secretary (or equivalent
officer) of each Obligor certifying as to true, correct and complete copies of
(together with any amendments thereto, as applicable) (i) recently dated copies
of the articles of incorporation, certificate of formation or equivalent of such
Obligor certified by the Secretary of State or other appropriate public official
of such Obligor’s state of organization, (ii) the bylaws, limited partnership
agreement or equivalent of such Obligor; (iii) good standing certificates (or
equivalent) certified by the Secretary of State or other appropriate public
official of (A) such Obligor’s state of organization and (B) each state where
the location of such Obligor’s Property requires it to be qualified to do
business and (iv) the currently effective resolutions or written consent of such
Obligor authorizing the execution and delivery of this Amendment and the other
documents contemplated hereby; and setting forth the name and incumbency of the
officers of each Obligor duly qualified to execute and deliver this Amendment
and the other Credit Documents on behalf of such Obligor;
(f)    a legal opinion from independent counsel for the Obligors as to such
matters as Agent shall request;
(g)    the representations and warranties contained in Section 3 hereof shall be
true and correct on the date hereof; and
(h)    the Borrower shall have (i) reimbursed Agent for all reasonable
out-of-pocket attorneys’ fees and expenses incurred in connection with this
Amendment and (ii) paid all fees payable by the Borrower to the Agent and the
Lenders in connection with this Amendment.

- 7 -

--------------------------------------------------------------------------------




7.Counterparts. This Amendment may be executed by the parties hereto in multiple
counterparts, and, when so executed by all of the parties, such multiple
counterparts shall be deemed to constitute a single, integrated agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Amendment.
8.Governing Law. This Amendment, and the Credit Agreement, as modified hereby,
shall be deemed to be a contract under the Legal Requirements of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the Legal Requirements of the
Commonwealth of Pennsylvania without regard to its conflicts of laws principles.
9.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





- 8 -

--------------------------------------------------------------------------------




[SIGNATURE PAGE 1 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment under seal as of the day and year first
above written.
BORROWER:
EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership


By:
EastGroup Properties General Partners, Inc., its General Partner





By: /s/ N. KEITH MCKEY        
Name:    N. Keith McKey
Title:    Executive Vice President, Chief
Financial Officer, Secretary and
Treasurer




By: /s/ BRUCE CORKERN        
Name:    Bruce Corkern
Title:    Senior Vice President, Controller
and Chief Accounting Officer




EASTGROUP PROPERTIES, INC., a Maryland corporation




By: /s/ N. KEITH MCKEY            
Name:    N. Keith McKey
Title:    Executive Vice President, Chief
Financial Officer, Secretary and
Treasurer




By: /s/ BRUCE CORKERN            
Name:    Bruce Corkern
Title:    Senior Vice President, Controller
and Chief Accounting Officer












--------------------------------------------------------------------------------




[SIGNATURE PAGE 2 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
AGENT AND LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
By:    /s/ DARIN MORTIMER        
Name:    Darin Mortimer            
Title:    Senior Vice President            


































































--------------------------------------------------------------------------------




[SIGNATURE PAGE 3 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Syndication Agent and as a Lender




By: /s/ ANDREW W. HUSSION    
Name: Andrew W. Hussion        
Title: Director                






--------------------------------------------------------------------------------




[SIGNATURE PAGE 4 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
REGIONS BANK,
as a Syndication Agent and as a Lender




By: /s/ GHI S. GAVIN        
Name: Ghi S. Gavin            
Title: Senior Vice President        






--------------------------------------------------------------------------------




[SIGNATURE PAGE 5 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
U.S. BANK NATIONAL ASSOCIATION,
as a Documentation Agent and as a Lender




By: /s/ DENNIS J. REDPATH    
Name: Dennis J. Redpath        
Title: Senior Vice President        




--------------------------------------------------------------------------------




[SIGNATURE PAGE 6 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
BANK OF AMERICA, N.A.,
as a Documentation Agent and as a Lender




By: /s/ RUTH S. HEALY    
Name: Ruth S. Healy        
Title: Vice President        




--------------------------------------------------------------------------------




[SIGNATURE PAGE 7 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
THE BANK OF NEW YORK MELLON,
as a Lender




By: /s/ HELGA BLUM        
Name: Helga Blum            
Title: Managing Director        




--------------------------------------------------------------------------------




[SIGNATURE PAGE 8 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
TRUSTMARK NATIONAL BANK,
as a Lender




By: /s/ GRETCHEN WARE        
Name: Gretchen Ware        
Title: Senior Vice President        




--------------------------------------------------------------------------------




[SIGNATURE PAGE 9 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
BANKPLUS, a Mississippi banking corporation,
as a Lender




By: /s/ J. FOUNTAIN BARKSDALE    
Name: J. Fountain Barksdale            
Title: Executive Vice President        






--------------------------------------------------------------------------------




[SIGNATURE PAGE 10 OF 10 - SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
RAYMOND JAMES BANK, N.A.,
as a Lender




By: /s/ JAMES M. ARMSTRONG        
Name: James M. Armstrong            
Title: Senior Vice President            






--------------------------------------------------------------------------------




[SECOND AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]


Acknowledged for only the purposes of
Section 5(b) hereof:
SUNTRUST BANK (“Exiting Lender”)


By: /s/ BRYAN P. MCFARLAND    
Name: Bryan P. McFarland    
Title: Senior Vice President    








--------------------------------------------------------------------------------




CONSENT


The undersigned, having executed and delivered the Third Amended and Restated
Guaranty dated as of December 18, 2012, effective January 2, 2013 (as amended
and in effect on the date hereof, the “Guaranty”), to the Agent (as defined in
the foregoing Second Amendment to Third Amended and Restated Credit Agreement
(the “Amendment”)), hereby consent to the Amendment and to the amendments to the
Credit Agreement (as defined in the Amendment) and the other agreements referred
to in the Amendment, and hereby ratify and confirm the undersigned’s continuing
obligations under the Guaranty and agree that the transactions contemplated by
the Amendment shall not in any way affect the validity and enforceability of the
Guaranty or reduce, impair or discharge the obligations of such Guarantor
thereunder. All references in the Guaranty to defined terms in the Credit
Agreement are hereby amended in accordance with the Amendment. Each Guarantor
acknowledges and agrees that (i) notwithstanding the conditions to effectiveness
set forth in Section 6(b) of the Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to the Amendment and
(ii) nothing in the Credit Agreement, the Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.


GUARANTORS:
EASTGROUP PROPERTIES HOLDINGS, INC.,
a Delaware corporation


By: /s/ N. KEITH MCKEY            
Name:
N. Keith McKey

Title:
Executive Vice President, Chief

Financial Officer, Secretary and
Treasurer




By: /s/ BRUCE CORKERN            
Name:
Bruce Corkern

Title:
Senior Vice President, Controller

and Chief Accounting Officer










[Continued on following page.]

[Signature page to Consent to East Group Second Amendment]

--------------------------------------------------------------------------------




EASTGROUP PROPERTIES GENERAL PARTNERS,
INC., a Delaware corporation


By: /s/ N. KEITH MCKEY            
Name:
N. Keith McKey

Title:
Executive Vice President, Chief

Financial Officer, Secretary and
Treasurer




By: /s/ BRUCE CORKERN            
Name:
Bruce Corkern

Title:
Senior Vice President, Controller

and Chief Accounting Officer




EASTGROUP TRS, INC., a Delaware corporation


By: /s/ N. KEITH MCKEY            
Name:
N. Keith McKey

Title:
Executive Vice President, Chief

Financial Officer, Secretary and
Treasurer




By: /s/ BRUCE CORKERN            
Name:
Bruce Corkern

Title:
Senior Vice President, Controller

and Chief Accounting Officer











[Signature page to Consent to East Group Second Amendment]

--------------------------------------------------------------------------------




ExEXHIBIT A


OFFICER’S CERTIFICATE




{INTENTIONALLY OMITTED}

EXHIBIT A

--------------------------------------------------------------------------------




EXHIBIT C


[AMENDED AND RESTATED] PROMISSORY NOTE




$______________                                _________, 20__


FOR VALUE RECEIVED EASTGROUP PROPERTIES, L.P., a Delaware limited partnership,
and EASTGROUP PROPERTIES, INC., a Maryland corporation (herein collectively
called the "Maker"), jointly and severally promise to pay to the order of
________________ (together with any subsequent holder, being hereinafter called
the "Payee"), at the offices of PNC Bank, National Association, a national
banking association, as "Agent" under the Credit Agreement (as hereinafter
defined), at One PNC Plaza, 249 Fifth Avenue, Mail Stop P1-POPP-19-2,
Pittsburgh, PA 15222, or at such other place as the Payee may hereafter
designate in writing, in immediately available funds and in lawful money of the
United States of America, the principal sum of ____________ DOLLARS AND NO/100s
($___________) (or the unpaid balance of all principal advanced against this
[Amended and Restated] Promissory Note (the "Note"), if that amount is less),
together with interest on the unpaid principal balance of this Note from time to
time outstanding at the Stated Rate and interest on all past due amounts, both
principal and accrued interest, at the Past Due Rate; provided, that for the
full term of this Note the interest rate produced by the aggregate of all sums
paid or agreed to be paid to the Payee for the use, forbearance or detention of
the debt evidenced hereby (including, but not limited to, all interest on this
Note at the Stated Rate) shall not exceed the Ceiling Rate.


1.    Definitions. Any terms not defined herein shall have the meaning given to
them in the Third Amended and Restated Credit Agreement dated December 18, 2012
and effective as of January 2, 2013 among the Maker, the Agent, the Payee and
certain other Lenders (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement").


2.    Rate Change Automatically and Without Notice. Without notice to Maker or
any other person or entity and to the full extent allowed by applicable law from
time to time in effect, the Adjusted Base Rate and the Ceiling Rate shall each
automatically fluctuate upward and downward as and in the amount by which the
Adjusted Base Rate, and such maximum nonusurious rate of interest permitted by
applicable law, respectively, fluctuate.


3.    Calculation of Interest. Interest shall be computed on an actual/actual
basis. Interest accrued on the unpaid principal balance of this Note shall be
computed on the basis of the actual number of days elapsed in the applicable
calendar period in which it accrued.


4.    Excess Interest Will be Refunded or Credited. If, for any reason whatever,
the interest paid or received on this Note during its full term produces a rate
which exceeds the Ceiling Rate, the Payee shall refund to the Maker or, at the
Payee's option, credit against the principal of this Note such portion of that
interest as shall be necessary to cause the interest paid on this Note to
produce a rate equal to the Ceiling Rate.






--------------------------------------------------------------------------------




5.     Interest Will Be Spread. All sums paid or agreed to be paid to the Payee
for the use, forbearance or detention of the indebtedness evidenced hereby, to
the extent permitted by applicable law and to the extent necessary to avoid
violating applicable usury laws, shall be amortized, prorated, allocated and
spread in equal parts throughout the full term of this Note, so that the
interest rate is uniform throughout the full term of this Note.


6.     Payment Schedule. The principal of this Note shall be due and payable on
the Maturity Date. Accrued and unpaid interest shall be due and payable on each
Interest Payment Date. All payments shall be applied first to accrued interest,
the balance to principal.


7.    Prepayment. Maker may prepay this Note only as provided in the Credit
Agreement.


8.    Revolving Credit. Upon and subject to the terms and conditions of the
Credit Agreement and the other provisions of this Note, Maker may borrow, repay
and reborrow against this Note at any time unless and until a Default or Event
of Default has occurred which the Payee has not declared to have been fully
cured or waived, and (except as the Credit Agreement or any of the other Credit
Documents may otherwise provide) there is no limit on the number of advances
against this Note so long as the total unpaid principal of this Note at any time
outstanding does not exceed the Payee's Lender Commitment. Interest on the
amount of each advance against this Note shall be computed on the amount of the
unpaid balance of that advance from the date it is made until the date it is
repaid. If Maker's right (if any) to borrow against this Note shall ever lapse
because of the occurrence of any Default or Event of Default, it shall not be
reinstated (or construed from any course of conduct or otherwise to have been
reinstated) unless and until the Payee shall declare in a signed writing that it
has been cured or waived. The unpaid principal balance of this Note at any time
shall be the total of all principal lent against this Note to Maker or for
Maker's account less the sum of all principal payments and permitted prepayments
on this Note received by the Payee. Absent manifest error, the Payee's computer
records shall on any day conclusively evidence the unpaid balance of this Note
and its advances and payments history posted up to that day. All loans and
advances and all payments and permitted prepayments made on this Note may be
(but are not required to be) endorsed by the Payee on the schedule attached
hereto (which is hereby made a part hereof for all purposes) or otherwise
recorded in the Payee's computer or manual records; provided, that the Payee's
failure to make notation of (a) any principal advance or accrual of interest
shall not cancel, limit or otherwise affect Maker's obligations or the Payee's
rights with respect to that advance or accrual, or (b) any payment or permitted
prepayment of principal or interest shall not cancel, limit or otherwise affect
Maker's entitlement to credit for that payment as of the date of its receipt by
the Payee.


9.     Credit Agreement. This Note has been issued pursuant to the terms of the
Credit Agreement, to which reference is made for all purposes. Advances against
this Note by the Payee shall be governed by the Credit Agreement. The Payee is
entitled to the benefits of the Credit Agreement, and the other Credit
Documents, all of which are incorporated herein by reference, including the
representations, warranties, covenants, conditions, security interests and liens
contained or granted therein.






--------------------------------------------------------------------------------




10.     Defaults and Remedies. Time is of the essence. Maker's failure to pay
any principal or accrued interest owing on this Note when due and after
expiration of any applicable period for notice and right to cure such a failure
which is specifically provided for in the Credit Agreement or any other
provision of this Note, or the occurrence of any Event of Default under the
Credit Agreement or any other Credit Documents shall constitute a default under
this Note.


11.    [Intentionally Omitted].


12.    Waivers. Except only for any notices which are specifically required by
the Credit Agreement, Maker and any and all co‑makers, endorsers, guarantors and
sureties severally waive notice (including, but not limited to, notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability and consent that the time
of payment hereof may be extended and re‑extended from time to time without
notice to any of them. Each such Person agrees that his, her or its liability on
or with respect to this Note shall not be affected by any release of or change
in any guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.


13.     [Intentionally Omitted].


14.     Governing Law, Jurisdiction and Venue. THIS NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.


15.     General Purpose of Loan. Maker warrants and represents to the Payee that
all loans evidenced by this Note are and will be for business, commercial,
investment or other similar purpose.


16.     Participations and Assignments. The Payee reserves the right to sell
participations, assign interests or both, in all or any part of this Note or the
debt evidenced by this Note, in accordance with the Credit Agreement.


17.    Provisions Relating to Co‑Makers. Each Maker agrees that it shall never
be entitled to be subrogated to any of the Payee's rights against any Obligor or
any other person or entity or any collateral or offset rights held by the Payee
for payment of the indebtedness and obligations incurred under or pursuant to
the Credit Documents (the "Debt") until full payment of the Debt, complete
performance of all of the obligations of the Obligors under the Credit Documents
and final termination of the Payee's obligations, if any, to make further
advances under this Note or to provide any other financial accommodations to any
Obligor. The value of the consideration received and to be received by each
Maker is reasonably worth at least as much as the liability and obligation of
each Maker incurred or arising under this Note and all other Credit Documents.
Each Maker has determined that such liability and obligation may reasonably be
expected to substantially benefit each Maker directly or indirectly. Each Maker
has had full




--------------------------------------------------------------------------------




and complete access to the underlying papers relating to the Debt and all other
papers executed by any Obligor or any other person or entity in connection with
the Debt, has reviewed them and is fully aware of the meaning and effect of
their contents. Each Maker is fully informed of all circumstances which bear
upon the risks of executing this Note and which a diligent inquiry would reveal.
Each Maker has adequate means to obtain from each other Maker on a continuing
basis information concerning such other Maker's financial condition, and is not
depending on the Payee or Agent to provide such information, now or in the
future. Each Maker agrees that neither Agent nor the Payee shall have any
obligation to advise or notify any Maker or to provide any Maker with any data
or information regarding any other Maker.


[18.    Amendment And Restatement. THIS NOTE IS GIVEN IN REPLACEMENT OF THAT
CERTAIN [PROMISSORY NOTE] DATED __________________ ISSUED BY THE MAKER IN FAVOR
OF THE PAYEE PURSUANT TO THE CREDIT AGREEMENT (THE “PRIOR NOTE”). TO THE EXTENT
THAT THE PRINCIPAL BALANCE OF THIS NOTE INCLUDES A PORTION OF THE MAKER’S
INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE PRIOR TO THE DATE HEREOF, THIS NOTE (I)
MERELY RE-EVIDENCES THE INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE PRIOR TO THE
DATE HEREOF, (II) IS GIVEN AS SUBSTITUTION FOR, AND NOT AS PAYMENT OF, THE PRIOR
NOTE, AND (III) IS IN NO WAY INTENDED TO CONSTITUTE A NOVATION OF THE PRIOR
NOTE. THE MAKER HEREBY AGREES THAT THIS NOTE SHALL IN ALL RESPECTS TAKE THE
PLACE OF AND INCLUDE ANY PRINCIPAL AMOUNT OF THE PRIOR NOTE.]






[REMAINDER OF PAGE INTENTIONALLY - LEFT BLANK]
























--------------------------------------------------------------------------------






[SIGNATURE PAGE 1 OF 1 - [AMENDED AND RESTATED] PROMISSORY NOTE]


EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership


By:
EastGroup Properties General Partners, Inc., its General Partner





By:_________________________________
Name:    N. Keith McKey
Title:    Executive Vice President, Chief
Financial Officer, Secretary and
Treasurer




By:_________________________________
Name:    Bruce Corkern
Title:    Senior Vice President, Controller
and Chief Accounting Officer




EASTGROUP PROPERTIES, INC., a Maryland corporation




By:_________________________________
Name:    N. Keith McKey
Title:    Executive Vice President, Chief
Financial Officer, Secretary and
Treasurer




By:_________________________________
Name:    Bruce Corkern
Title:    Senior Vice President, Controller
and Chief Accounting Officer
























--------------------------------------------------------------------------------




STATE OF _______________    )
)
COUNTY OF _____________    )




On this ________ day of _____, 20___, before me, the undersigned Notary Public,
personally appeared N. Keith McKey and Bruce Corkern, and that they, being
personally known to me, acknowledged that they executed the foregoing instrument
for the purposes therein contained and in the capacities therein stated.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


________________________________________
Notary Public


My commission expires:








































--------------------------------------------------------------------------------




[Amended and Restated] Promissory Note (cont'd)
SCHEDULE


LOANS AND PAYMENTS OF PRINCIPAL
 
 
 
Amount of
 
 
 
Amount of
Type of
Principal
Maturity
Notation
Date
Loan
Loan
Repaid
Date
Made By











--------------------------------------------------------------------------------




Schedule I


to Third Amended and Restated Credit Agreement


Applicable Margin and Facility Fee Rate


Level
Credit Rating
Applicable Margin
Facility Fee Rate
 
 
LIBOR Borrowing
Base Rate Borrowing
 
I
S&P: ≥ A-,
Moody’s: ≥ A3,
or equivalent
0.875%
0.000%
0.125%
II
S&P: BBB+,
Moody’s: Baa1,
or equivalent
0.925%
0.000%
0.150%
III
S&P: BBB,
Moody’s: Baa2,
or equivalent
1.000%
0.000%
0.200%
IV
S&P: BBB-,
Moody’s: Baa3,
or equivalent
1.200%
0.200%
0.250%
V
S&P: <BBB-,
Moody’s: <Baa3,
or equivalent
1.550%
0.550%
0.300%




LEGAL02/35647368v9

--------------------------------------------------------------------------------




Schedule II


to Third Amended and Restated Credit Agreement


Lender Commitments and Percentages


Lender
Lender Commitment
Percentage
PNC Bank, National Association
$55,000,000
18.333333334%
Wells Fargo Bank, National Association
$45,000,000
15.000000000%
Regions Bank
$45,000,000
15.000000000%
U.S. Bank National Association
$40,000,000
13.333333330%
Bank of America, N.A.
$40,000,000
13.333333330%
The Bank of New York Mellon
$25,000,000
8.333333333%
Trustmark National Bank
$25,000,000
8.333333333%
BankPlus, a Mississippi banking corporation
$15,000,000
5.000000000%
Raymond James Bank, N.A.
$10,000,000
3.333333334%
Total:
$300,000,000
100.000000000%






LEGAL02/35647368v9